Title: To Alexander Hamilton from Edmund Randolph, 16 May 1794
From: Randolph, Edmund
To: Hamilton, Alexander



[Philadelphia] May 16th. 1794
Dear sir

This day the bill which was drawn upon you by Fulwar Skipwith for supplies to our sailors in the west Indies becomes due. The President has agreed to pay it out of his contingent fund, whensoever it shall be replenished. As I am the responsible person for this draft, and Mr. Skipwith has informed me of his distress for money; you will oblige me by letting me have nine hundred dollars, to be accounted for out of the President’s contingent fund. With this sum, I will take up the bill, and whatever remains shall be applied to Skipwith’s further demand; which will not even then be wholly discharged.
I am dear Sir, &c.

Edm: Randolph.

